DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5 – 11, 14, 15, and 17 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claims 1 and 21, Tahara (US 2017/0007085) and Manion (US 2016/0293912) are considered to represent the closest prior art. 
	In regard to independent claim 1, the examiner generally agrees with applicant’s arguments in regard to Tahara and Manion. The examiner agrees that Tahara describes the batteries as being removed from the distal side to the proximate side (front to rear), and this design allows for a user to easily mounted while the user is still carrying the backpack, see paragraph [0092]. Manion does not specifically disclose mounting or removing the battery while a user is wearing the backpack. The examiner agrees that one of ordinary skill in the art would not find sufficient motivation in Manion to suggestion changing the orientation of the batteries in Tahara as there is no indication in Manion having the opening on the side equally allows for easy mounting while a user is still carrying the back pack. The examiner additionally agrees that Tahara discloses the batteries having flat lower surfaces to provide the advantage of allowing the backpack to be set down in an upright orientation, see paragraph [0065]. There is no suggestion in Tahara or Manion that having the guide rails on an include would provide 
	New independent claim 21 includes similar limitations as in previous claims 1 and 8. As discussed in the previous office action (Non-Final Rejection mailed October 5, 2021), Tahara discloses the housing (12) having a front housing (121) and a rear housing (122). Tahara does not include bottom plates having bottom surfaces that face part of the lower surface of the battery mounted on the corresponding battery mounting portion. The receptacle (34) in Manion includes a bottom surface. There is no teaching or suggestion, however, for an opening disposed between the bottom plate of the front housing and the bottom plate of the rear housing. Claims 22 – 25 depend from claim 21 and are allowed for at least the same reason as claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773